DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or

(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 22-28, drawn to a device comprising a self-interference cancellation (SIC) circuitry adapted to reduce interference of desired RX signals at the first or second intelligent transportation system (ITS) radios due to communications by the opposite ITS radio using a combination of circuits arranged to provide passive RF isolation of respective radio signals at the common antenna, active analog radio frequency (RF) self-interference cancellation and baseband self-interference cancellation.
Group II, claim(s) 29-42, drawn to a system comprising an ITS self-interference cancellation (SIC) circuit adapted to cancel interference received at the first or second ITS radio due to local or remote transmissions related to the opposite ITS radio operating in a same frequency band switchably between a transmit/receive (TX/RX) mode using a first SIC process and an RX mode using a second, different, SIC process.

The species are as follows: 
Group I is a self-interference cancellation circuitry adapted to reduce interference of desired RX signals at the first or second ITS radios due to communications by the opposite ITS radio using a combination of circuits arranged to provide passive RF isolation of respective radio signals at the common antenna, active analog radio frequency (RF) self-interference cancellation and baseband self-interference cancellation. The special technical features the problem to be solved maybe regarded as how to provide an effective interference cancellation when both radios are concurrently operating.
Group II is an ITS self-interference cancellation (SIC) circuit adapted to cancel interference received at the first or second ITS radio due to local or remote transmissions related to the opposite ITS radio operating in a same frequency band depending on the operation mode between a transmit/receive (TX/RX) mode using a first SIC process and an RX mode using a second, different, SIC process. The special technical features the problem to be solved maybe regarded as how to provide an effective interference cancellation depending on the operation mode, transmit/receive mode or receive mode of one of the transceivers.
The above analysis shows that the special technical features of each of the invention are not the same.
Therefore the application does not comply with the requirement of unity of invention.

Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  there in no generic claim.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of “A system for communicating in an intelligent transportation system: a first intelligent transportation system radio adapted to communicate in a first ITS using a first communication protocol; a second ITS radio adapted to communicate in a second ITS network using a second communications protocol in a same frequency band used by the first protocol; a common antenna communicatively coupled to the first and second ITS radios and, self-interference cancellation circuitry adapted to reduce interference”, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Wang  (US 9,641,272 B2). Wang discloses a transceiver comprising a WLAN transceiver and a second transceiver adapted to communicate using a cellular based communications (LTE) in the same frequency band (see figure 9), both WLAN and LTE transceivers being adapted to be used in intelligent transportation networks. Wang (column 13, lines 6-27) further discloses that both radios may share a single common antenna, and that the device comprises a self-interference circuit (figures 3 and 4) for reducing in one radio the interferences relating to the use of the other radio.

 drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 22 and 26-27 are rejected under 35 U.S.C. 103 as being obvious over Olesen et al. (US 2019/0013881) in view of Lee et al. (US 10,142,084).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
Regarding claim 22, Olesen et al. disclose a device (a multi radio access technology (RAT) wireless transmit/receive unit (WTRU), the WTRU may be configured with a primary RAT and a secondary RAT, paragraphs [0004] and [0005]) for vehicular communications (paragraphs [0068]-[0074]) comprising: a first intelligent transportation system (ITS) radio (first RAT) adapted to communicate with remote ITS nodes using a first communication protocol (LTE); a second ITS radio (second RAT) adapted to communicate with remote ITS nodes over a second wireless channel in the same frequency band using a second communication protocol (WIFI) different from the first communication protocol (paragraph [0081]); and handling interference from one ITS (RAT) to a receive signal of another ITS (RAT) (paragraph [0007]). Olesen et al. do not explicitly disclose a common antenna communicatively coupled to the first and second ITS radios enabling simultaneous unsynchronized transmit (TX) signals from, and receive (RX) signals to, both ITS radios; and self-interference cancellation (SIC) circuitry adapted to reduce interference of desired RX signals at the first or second ITS radios due to communications by the opposite ITS radio using a combination of circuits arranged to provide passive RF isolation of respective radio signals at the common antenna, active analog radio frequency (RF) self-interference cancellation (RFSIC) and baseband self-interference cancellation. However, Lee et al. disclose a device comprising first and second radio system with different communication protocols sharing at least part of the same frequency band (LTE and WIFI;  column 6, line 64 – column 7, line 42), wherein the device comprising a common antenna (the user device(s) 120 may be a full-duplex radio comprising a single antenna; column 5, line 36 – column 6, line 3) communicatively coupled to the first and second radios enabling simultaneous unsynchronized transmit (TX) signals from, and receive (RX) signals to, both radios; and 
Regarding claim 26, Olesen et al. and Lee et al. disclose the device of claim 22 above. In addition, Lee et al. (figure 2) disclose wherein the circuit to provide passive RF isolation comprises a circulator (207).
Regarding claim 27, Olesen et al. and Lee et al. disclose the device of claim 22 above. In addition, Olesen et al. disclose wherein one of the first or second communication protocols is compatible with an Institute for Electrical and Electronics Engineer (IEEE) 802.11 p vehicular communications protocol (paragraph [0073], IEEE 802.xx with V2V and V2X, which inherently include IEEE 802.11p).
Regarding claim 28, Olesen et al. and Lee et al. disclose the device of claim 22 above. In addition, Olesen et al. disclose wherein one of the first or second communication protocols is compatible with a Third Generation Partnership Project (3GPP) Long Term Evolution (LTE) or New Radio (NR) V2X vehicular communications protocol (paragraph [0074]).
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a 
Claims 23 and 24 are rejected under 35 U.S.C. 103 as being obvious over Olesen et al. (US 2019/0013881) in view of Lee et al. (US 10,142,084) and further in view of Bharadia et al. (US 10,243,719).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2).
Regarding claim 23, Olesen et al. and Lee et al. disclose the device of claim 22 above. In addition, Lee et al. (figure 2) disclose wherein the circuit arranged to provide baseband self- interference cancellation is at least one of active analog baseband interference cancellation and digital baseband interference cancellation (219). Olesen et al. and Lee et al. do not explicitly disclose and configured to reduce unwanted components of interference signals of the opposite radio by providing applying an inverse component of the respective analog or digital baseband signal to the desired RX signal. However, Bharadia et al. (figure 3) disclose a device with a digital baseband interference cancellation (360) configured to reduce unwanted components of interference signals of the opposite radio by providing applying an inverse component of the respective analog or digital baseband signal to the desired RX signal (the digital baseband interference cancellation 360 either generate a signal 362 to the summer 340 for subtraction or generate an inverse component of signal 361 to the summer 340 for addition which provide the same result as removing the remaining self-interference signal in the receiving path) (column 11, lines 12-36). Therefore, it would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to adapt the teaching of Bharadia  
Regarding claim 24, Olesen et al. and Lee et al. disclose the device of claim 22 above. In addition, Lee et al. (figure 2) disclose wherein the SIC circuitry comprises: a passive RF isolation device (circulator 207) to isolate the first and second radio couplings to the common antenna. Olesen et al. and Lee et al. do not explicitly disclose an active analog RF SIC circuit to mix a phase shifted analog RF cancellation signal to an RX signal received by the first or second radios, the analog RF cancellation signal corresponding to a phase shifted version of an analog RF TX signal by the opposite radio; and a digital baseband SIC circuit to further cancel undesired components of the RX signal received by the first or second radios. However, Bharadia et al. (figures 3 and 4) disclose a device with SIC, wherein the SIC circuitry comprises: an active analog RF SIC circuit (350) to mix a phase shifted analog RF cancellation signal to an RX signal received, the analog RF cancellation signal corresponding to a phase shifted version of an analog RF TX signal by the opposite radio; and a digital baseband SIC circuit (360) to further cancel undesired components of the RX signal received by the first or second radios (column 10, line 25 – column 12, line 9). Therefore, it would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to adapt the teaching of Bharadia  et al. to the device of Olesen et al. and Lee et al. as a system design preference for serving the same function as cancelling self-interference signal in the received signal.
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the 

Claim 25 is rejected under 35 U.S.C. 103 as being obvious over Olesen et al. (US 2019/0013881) in view of Lee et al. (US 10,142,084) and further in view of Zhou et al. (US 9,887,862) and Bharadia et al. (US 10,243,719).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2).
Regarding claim 25, Olesen et al. and Lee et al. disclose the device of claim 22 above. In addition, Lee et al. (figure 2) disclose wherein the SIC circuitry comprises: a passive RF isolation device (circulator 207) to isolate the first and second ITS radio couplings to the common antenna. Olesen et al. and Lee et al. do not explicitly disclose an active analog baseband SIC circuit to mix inverse analog baseband cancellation signals to analog baseband RX signals received by one or both of the first and second radios, the inverse analog baseband cancellation signals corresponding to a phase shifted version of the analog baseband RX signal intended for the opposite radio. However, Zhou et al. (figure 1) disclose a device with SIC circuit comprising an active analog baseband SIC circuit (120) to mix inverse analog baseband cancellation signals to analog baseband RX signal (column 2, lines 24-67). Therefore, it would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to adapt the active analog baseband SIC circuit of Zhou et al. to the device of Olesen et al. and Lee et al. as a system design preference for serving the same function as cancelling self-interference signal in the received signal. Olesen et al., Lee et al. and Zhou et al. do not explicitly disclose wherein the inverse analog baseband cancellation signals corresponding to a phase shifted version of the analog baseband RX signal intended for the opposite radio. However, Bharadia et al. (figures 3 and 4) disclose a device with SIC, wherein the SIC circuitry comprises: an active analog RF SIC circuit (350) to mix a phase shifted .
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Choi et al. (US 9,520,983) disclose a wireless communications system for delay-matched analog self-interference cancellation.

Shilov et al. (US 10,687,185) disclose vehicle-to-everything (V2X) communication configuration based on geographical location. 
Shirakabe et al. (US 2008/0008126) teach a wireless communication comprising self-interference cancellation circuit adapted to reduce interference of received signal using a combination of circuit arranged to provide passive RF isolation of respective radio signals at the common antenna, active analog RF self-interference cancellation and baseband self-interference cancellation.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUOCHIEN B VUONG whose telephone number is (571)272-7902.  The examiner can normally be reached on 10:00-06:00PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANTHONY ADDY can be reached on 571-272-7795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/QUOCHIEN B VUONG/Primary Examiner, Art Unit 2645